DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/07/2022 has been entered. The abstract has been amended. Claims 1, 5, 7-9, and 11-12 have been amended. Claims 1-13 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome each and every objection set for in the Non-Final Office Action mailed on 08/31/2021. However, upon updated search, Examiner found prior art that reads on to the amended independent claim. Applicant’s arguments with respect to claim(s) 1, and 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner believes claims 2-7 contain allowable subject matter in view of the amended claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bauer et al. (US Patent No. 9809295).

Regarding claim 1, Bauer teaches an aerodynamic aircraft component comprising: a fixed aerodynamic part (Figures 3-6, element 32) having a first contact surface (Figure 4-6, lower lip protruding outward from left to right) and one of a magnet device and a piece of magnetic material (Figures 3-6, element 150); a movable aerodynamic part (Figures 3-6, element 50) having a second contact surface (bottom surface of element 50) and whichever of the magnet device and the piece of magnetic material that the fixed aerodynamic part does not comprise (Figures 3-6, element 170);  wherein the movable aerodynamic part is mounted to the fixed aerodynamic part and is movable (as seen in Figure 3), relative to the fixed aerodynamic part, between a first position, in which  the first and second contact surfaces are spaced from one another (Figure 4), and a second position, in which the second contact surface contacts the first contact surface (Figures 5 and 6); and wherein the magnet device and the piece of magnetic material are arranged such that a magnetic force between the magnet device and the piece of magnetic material urges the second contact surface in defined contact with the first contact surface (Figure 6).
Regarding claim 10, Bauer teaches the invention discussed in claim 1, wherein the magnet device is a permanent magnet or an electromagnet (Col. 3, lines 1-10 discuss differing polarities found in the magnets indicating that the magnets found in Bauer are permanent magnets).
Regarding claim 11, Bauer teaches the invention discussed in claim 1, wherein the magnet device and the piece of magnetic material are adapted such that the magnetic force is strong enough to inhibit air from passing between the fixed aerodynamic part (Figure 3, element 34) and the movable aerodynamic 
Regarding claim 12, Bauer teaches the invention discussed in claim 1, wherein the magnet device and/or the piece of magnetic material have a chord extension such that the first and second contact surfaces remain in contact along a defined path when the movable aerodynamic part is moved out of the second position relative to the fixed aerodynamic part (Figure 5 demonstrates an intermediate position in which the first contact remains in contact with the second contact surface along a defined path when the movable aerodynamic part, element 50, is moved out of the second position, Figure 6, relative to fixed aerodynamic part, element 32. Figure 3 demonstrates that the magnetic seal may extend both spanwise and chordwise along an aircraft surface depending on where it is located).
Regarding claim 13, Bauer teaches that an aircraft comprises the aircraft component discussed in claim 1 (Abstract. Figure 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US Patent No. 9809295). 

Regarding claim 9, Bauer teaches the invention discussed in claim 1. Bauer fails to explicitly teach the piece of magnetic material extending in an interrupted manner along a span extension of the movable aerodynamic part. However, depending on the location of the aerodynamic part found on Figure 3, i.e. wing or tail plane, the magnetic seals of the part would extend in both a spanwise and chordwise direction. Further, as depicted in Figure 3, the magnetic seal is interrupted in the spanwise direction, i.e. right to left, with a changing of angles of the magnetic seal. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Bauer’s aerodynamic part were located on a wing or tail plane such that the aerodynamic part had a magnetic sealing extending in a spanwise or chordwise direction, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644